Per Curiam.

Appellant was convicted of speeding. At the conclusion of the testimony and after both sides had rested, the trial court examined appellant’s driver’s license which was not in evidence and commented on previous traffic violations therein set forth.
It was reversible error for the court to look at the license before conviction. Such practice should be scrupulously avoided in the future, since it is a clear violation of defendant’s rights.
We do not say that the decision would have been different if the Magistrate had not seen the defendant’s license before *469rendering Ms decision. Suffice it to say that the case is criminal in nature and all the safeguards in such cases should be observed.
The judgment of conviction should be reversed and new trial ordered.
Kozicke, Heller and Rossbach, JJ., concur.
Judgment reversed, etc.